Citation Nr: 9911313	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-02 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 
percent for residuals of septoplasty with mild saddle nose 
deformity and narrowing of the airways.

2. Entitlement to an increased evaluation in excess of 10 
percent for atrophic rhinitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, denying an increased evaluation for 
status post nasal septoplasty with middle saddle deformity, 
narrowing of the airways, and atrophic rhinitis, rated as 10 
percent disabling.  The Board observes that the veteran filed 
a timely Notice of Disagreement in June 1995 and a Statement 
of the Case was issued by the RO in February 1998.  A 
Substantive Appeal was filed in February 1998.  

By a December 1998 Hearing Officer's decision, the residuals 
of the septoplasty with mild saddle nose deformity and 
narrowing of the airway were rated as 10 percent disabling 
and the atrophic rhinitis (rated separately) was evaluated as 
10 percent disabling, effective October 14, 1994.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Simply, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately.  38 C.F.R. 
§ 4.25(b) (1998).  

Entitlement to PTSD was inferred in the October 1994 
statement of claim and formally raised in a February 1998 VA 
Form 9.  The RO developed the issue, entitlement to PTSD as a 
result of surgery; the claim was denied in January 1999.  The 
veteran has not filed a Notice of Disagreement or Substantive 
Appeal as to this issue.  In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (Absent a Notice of Disagreement, a 
Statement of the Case, and a Substantive Appeal, the Board 
has no authority to proceed to a decision).  Therefore, this 
matter is not properly before the Board.

The Board observes that the veteran was service connected for 
a papular type of acne vulgaris of the face with residual old 
pitting type acne scarring, effective October 1969, evaluated 
as non-compensable.  In a February 1998 statement in support 
of his claim, the veteran sought an increased rating for 
scarring and disfiguring of his nose, face, back, and chest.  
By a January 1999 rating decision, a 10 percent evaluation 
was assigned from February 28, 1998.  The veteran has not 
filed a Notice of Disagreement or Substantive Appeal as to 
this issue.  In re Fee Agreement of Cox, supra.  Therefore, 
this matter is not properly before the Board.


REMAND

By a May 1995 rating decision, the RO denied an increased 
evaluation for status post nasal septoplasty with middle 
saddle deformity, narrowing of the airways and atrophic 
rhinitis, rated as 10 percent disabling.  The Board observes 
that the veteran filed a timely Notice of Disagreement in 
June 1995 and a Statement of the Case was issued by the RO in 
February 1998.  A Substantive Appeal was filed in February 
1998.  By a December 1998 Hearing Officer's decision, the 
residuals of septoplasty with mild saddle nose deformity and 
narrowing of the airway was rated as 10 percent disabling and 
the atrophic rhinitis (previously included in the evaluation 
for septoplasty) was evaluated as 10 percent disabling, 
effective October 14, 1994.  See Esteban, supra. 

Without establishing whether increased evaluations for 
residuals of septoplasty with mild saddle nose deformity with 
narrowing of the airways and atrophic rhinitis are warranted 
at this juncture, the Board notes that its duty to assist the 
veteran extends to obtaining and developing available facts 
and evidence to support his claim.  Counts v. Brown, 6 Vet. 
App. 473 (1994) (Duty to assist extends to readily apparent 
and relevant records).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

On a complete review of the record, the Board notes that not 
only did the veteran receive medical treatment from Dr. 
Marcel at the Whitefish Clinic in Whitefish, Montana, but 
that these medical records which may be relevant to the 
veteran's increased rating claim have been requested on 
multiple occasions and not associated with the case file.  

Requests dated in March and July 1998 from the Fort Harrison 
VA medical center reflect that the veteran's treatment 
records were transferred to the VAMC in Whitefish, Montana.  
Accordingly, the request was to have been forwarded to that 
Center for action.  The March 1998 request reflects that the 
veteran was evaluated at Whitefish Clinic from July 1996 to 
March 1998.

The veteran testified that he received treatment from Dr. 
Marcel at Fort Harrison and had received treatment as 
recently as April 1998, on two occasions.  Transcript at 2, 
4, 6.  

The Board notes that in June 1998, the Hearing Officer 
requested the RO obtain outpatient treatment records from 
Fort Harrison dated for the period of October 1994 to the 
present, specifically Dr. Marcel.  When received the records 
were to be sent to the Hearing Officer at Salt Lake City.  It 
appears that the records were requested in June and August 
1998.  In light of this entry, the Board notes that no 
records that would be relevant to the issues on appeal were 
associated with the case file. 

An "AMIE" 7131, dated in September 1998, for outpatient 
treatment reports for the period of October 1994 to the 
present bear a handwritten notation that reflects "other 
records in Whitefish - forwarding request."

It appears from a review of the case file that the VA 
outpatient treatment records may be incomplete.  When the VA 
is put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  As additional action by the RO may be 
fruitful in either obtaining such VA medical records (if 
any), or documented information that the medical records 
cannot be obtained, the Board determines that further 
development in this regard is warranted.

Additionally, since the RO's May 1995 determination, the VA 
has amended the criteria for rating the respiratory system.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (1998).  These 
amendments became effective October 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to a veteran 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also VAOGCPREC 69-90 (55 Fed. Reg. 43254 
(1990)).  Thus, the veteran's claims for increased ratings 
for residuals of a septoplasty with mild saddle nose 
deformity and narrowing of the airway and atrophic rhinitis 
should be evaluated under both the old and the new rating 
criteria to determine which version is most favorable to the 
veteran.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
for residuals of septoplasty with 
saddle nose deformity, narrowing of 
the airway and atrophic rhinitis since 
October 12, 1994.  With any 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
by the veteran, which have not been 
previously secured.  If the veteran 
fails to cooperate, this should be 
documented. 

2. Thereafter, the RO should review the 
claims folder to ensure that all of 
the requested development has been 
completed.  In particular, the RO 
should review the medical records to 
ensure that all VA medical records 
(Dr. Marcel's, Fort Harrison VA 
Medical Center, the Whitefish Clinic) 
and those private records referred to 
by the veteran are associated with the 
case file and considered.  Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
search efforts for these record, or 
any other records identified, have 
negative results, documentation from 
that facility (VA or private) to that 
effect should be placed in the claims 
folder.

3. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement 
to increased evaluations for residuals 
of septoplasty with mild saddle nose 
deformity with narrowing of the 
airways and atrophic rhinitis with 
consideration of the respiratory 
schedular criteria in effect prior to 
and since October 7, 1996.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see 
also VAOGCPREC 69-90 (55 Fed. Reg. 
43254 (1990)).  If any benefit sought 
on appeal remains denied, the veteran 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 

